Citation Nr: 0631425	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  06-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 
and from April 1978 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland Oregon, which 
denied service connection for tinnitus.  The RO issued a 
notice of the decision in January 2005, and the veteran 
timely filed a Notice of Disagreement (NOD) in March 2005.  
In January 2006, the RO provided a Statement of the Case 
(SOC), and the veteran timely filed a substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that a procedural defect has occurred, which 
requires this case to be remanded to the RO.  38 C.F.R. § 
19.9(a) (2006) ("If . . . correction of a procedural defect, 
or any other action is essential for a proper appellate 
decision, [the Board] shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken").  Specifically, in a May 2005 correspondence, 
the veteran elected to have his NOD reviewed by a Decision 
Review Officer (DRO) using the DRO Process, rather than 
electing to have his NOD reviewed using the Traditional 
Appeal Process.  The claims file bears no indication that the 
RO in fact conducted such a hearing.  The Board also notes 
that in his January 2006 substantive appeal, the veteran made 
no indication, either positive or negative, about the type of 
hearing he desired.  

The Appeals Management Center (AMC) or the RO must also 
review the record and ensure compliance with all notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).



Accordingly, the Board finds it necessary to remand this case 
to the RO for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claims from 
all time periods.  In particular, because 
the veteran referenced missing personnel 
and medical records from Wilcox Hospital 
and Latham, the AMC/RO should seek to 
obtain such records.

The AMC/RO should also provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
      
      2. The veteran must be afforded a DRO hearing on 
the 
      issue of entitlement to service connection for 
tinnitus.
      
3.  Then, with consideration of all 
evidence added to the record subsequent 
to the SOC, the DRO must adjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
      
      

____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




